39 A.3d 1121 (2012)
304 Conn. 911
Stanrod T. CARMICHAEL et al.
v.
John J. STONKUS et al.
Not in source.
Supreme Court of Connecticut.
Decided March 21, 2012.
Eddi Z. Zyko, Middlebury, in support of the petition.
John M. Wolfson, Hartford, and Benjamin M. Wattenmaker, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 133 Conn.App. 302, 34 A.3d 1026, is denied.
McLACHLAN, J., did not participate in the consideration of or decision on this petition.